Citation Nr: 0310933	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-31 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right 
wrist disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
June 1954 and from April 1955 to March 1956.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1995 rating decision from the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued the 30 percent rating for residuals of laceration 
of the ganglion of the right wrist.  

REMAND

The December 1997 Board decision remanded the case to obtain 
additional medical records and a VA examination and medical 
opinion.  In May 2002, under the authority of 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002), the undersigned Veterans Law 
Judge instructed Board personnel to obtain further evidence 
that was considered essential for a proper appellate 
decision.  See 38 C.F.R. § 19.9(a)(2) (2002).  By April 2003, 
the Board had obtained the veteran's Ft. Lyon, Colorado, VA 
medical records from the Denver VA Medical Center and a VA 
examination and medical opinion.  On May 1, 2003, Disabled 
American Veterans (DAV) et al v. Secretary of Veterans 
Affairs, 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003) 
invalidated the portion of 38 C.F.R. § 19.9(a)(2) that 
allowed the Board to consider the additional evidence that it 
had developed without having to remand the case to the RO for 
an initial decision and without having to obtain the 
appellant's waiver.  

In light of the above, the case is REMANDED to the RO for the 
following development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi , 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

2.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
a rating in excess of 30 percent for a 
right wrist disability, to include 
residuals of laceration of the ganglion 
and carpal tunnel release based upon the 
entire evidence of record.  All pertinent 
law, Court decisions, and regulations, 
including 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5125, 5214, 5215, 
4.118, Diagnostic Codes 7803, 7804, 7805, 
4.124a, Diagnostic Codes 8514, 8515, 
8516, should be considered.  If the claim 
for increased rating remains in a denied 
status, the veteran and her 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

3.  Thereafter, if appropriate, the 
increased rating claim should be returned 
to the Board for further appellate 
review.   By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.  No action is required 
of the veteran until he is notified by 
the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




